DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-14, 18-20, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plank (U.S. 10,139,068, filed 9/17/2015) in view of Taudt (U.S. 9,851,065, published 12/24/2014 as PCT).
Regarding claim 11, Plank teaches a vehicle headlight (see abstract) comprising: monolithic primary optical array (see fig. 2), the primary optical array comprising: 
a first primary optical element with a first light entry face (see fig. 2, face of waveguide element 201a), 
at least a second primary optical element with a second light entry face (face of waveguide element 201b), and 
a basic part (endplate 205) connecting the first primary optical element to the second primary optical element, wherein the base part providing for an light exit face; 
a light source arrangement configured for irradiating light into the first light entry face and the second light entry face (see fig. 1); and 
a secondary lens (see col. 4 lines 11-17, imaging lens downstream) for imaging the light exit face an a bright-dark boundary (satisfy legal light dark boundary, see col. 1 lines 32-40, light dark boundary results in the arrangement and pixelization).  
Plank does not teach that the optical array is made of inorganic glass, and that the distance between the first primary optical element and the second primary optical element amounts to no more than 0.1 mm, wherein the first primary optical element comprises a first press-molded surface between the first light entry face and the basic part, wherein the second primary optical element comprises a second press-molded surface between the second light entry face and the basic part.
Taudt teaches that the optical array is made of inorganic glass (see col. 2 lines 1-8) and that the distance between the first primary optical element and the second primary optical element amounts to no more than 0.1 mm (see col. 5 lines 14-32), wherein the first primary optical element comprises a first press-molded surface between the first light entry face and the basic part, wherein the second primary optical element comprises a second press-molded surface between the second light entry face and the basic part, press molded (see col. 3 lines 10-15). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used inorganic glass as the material in Plank as inorganic glass is a commonly used material for lenses and light guides, particularly in automotive applications, as glass has an appropriate index of refraction for establishing TIR boundaries, has a long life, is easy to manufacture, and is very transparent for all visible light.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance between the primary optical elements to less than .1 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill would recognize that reducing the distance between the arms of Plank would result in a more homogenous light output by eliminating any dark portions between arms, would result in a higher overall luminance as more illuminated area overall can be established, and would result in a higher resolution. Such a resolution is taught as achievable and as desired by Taudt (see col. 5 lines 15-32).
The Examiner further notes that the limitation “press-molded” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP. 2113
Regarding claim 12, Plank teaches that the primary optical array further comprising: at least a third primary optical element with a third light entry face, wherein the third primary optical element comprises a third press-molded surface between the third light entry face and the basic part (see col. 3 lines 10-15 of Taudt) the basic part connecting the third primary optical element to the second primary optical element, wherein the distance between the third primary optical element and the second primary optical element amounts to no more than 0.1 mm, the light source arrangement being configured for irradiating light into the third light entry face (see fig. 2).  
Regarding claim 13, Plank teaches that the primary optical array further comprising: at least a fourth primary optical element with a fourth light entry face, wherein the fourth primary optical element comprises a fourth press-molded surface between the fourth light entry face and the basic part (see col. 3 lines 10-15 of Taudt) the basic part connecting the third primary optical element to the fourth primary optical element, wherein the distance between the third primary optical element and the fourth primary optical element amounts to no more than 0.1 mm, the light source arrangement being configured for irradiating light into the fourth light entry face (see fig. 1; each row consists of multiple waveguide elements for the multiple light sources).  
Regarding claim 14, Plank teaches that the first press-molded surface is configured for total internal reflection between the first light entry face and the basic part, wherein the second press-molded surface is configured for total internal reflection between the second light entry face and the basic part, wherein the third press molded surface is configured for total internal reflection between the third light entry face and the basic part, wherein the fourth press molded surface is configured for total internal reflection between the fourth light entry face and the basic part (see col. 4 lines 1-6).  
Regarding claim 18, Plank teaches a vehicle headlight comprising: 
monolithic primary optical array, 
the primary optical array comprising: 
a first primary optical element with a first light entry face, 
at least a second primary optical element with a second light entry face, and 
a basic part connecting the first primary optical element to the second primary optical element, wherein the first primary optical element transitions into the basic part such that light irradiated into the first light entry face exits from the basic part, 
wherein the second primary optical element transitions into the basic part such that light irradiated into the second light entry face exits from the basic part; 
a light source arrangement configured for irradiating light into the first light entry face and the second light entry face; and 
a secondary lens for imaging the light exit face an a bright-dark boundary (see fig. 2).  
Plank does not teach that the optical array is made of inorganic glass, and wherein the distance between the first primary optical element and the second primary optical element amounts to no more than 20% of the shortest light path between the first light entry face and a light exit face provided for by the base part, wherein the first primary optical element comprises a first press-molded surface between the first light entry face and the basic part, wherein the second primary optical element comprises a second press-molded surface between the second light entry face and the basic part.
Taudt teaches that the optical array is made of inorganic glass (see col. 2 lines 1-8), wherein the first primary optical element comprises a first press-molded surface between the first light entry face and the basic part, wherein the second primary optical element comprises a second press-molded surface between the second light entry face and the basic part.(see col. 3 lines 34-44).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used inorganic glass as the material in Plank as inorganic glass is a commonly used material for lenses and light guides, particularly in automotive applications, as glass has an appropriate index of refraction for establishing TIR boundaries, has a long life, is easy to manufacture, and is very transparent for all visible light.
The combination of Plank and Taudt teaches that and wherein the distance between the first primary optical element and the second primary optical element amounts to no more than 20% of the shortest light path between the first light entry face and a light exit face provided for by the base part (less than .1 mm between optical elements as taught by Taudt)
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance between the primary optical elements to less than 20% of the shortest light path, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill would recognize that reducing the distance beteen the arms of Plank would result in a more homogenous light output by eliminating any dark portions between arms, would result in a higher overall luminance as more illuminated area overall can be established, and would result in a higher resolution.
Regarding claim 19, Plank teaches a primary optical further comprising: third primary optical element with a third light entry face, wherein the third primary optical element comprises a third press-molded surface between the third light entry face and the basic part (see Taudt) wherein the distance between the second primary optical element and the third primary optical element amounts to no more than 20% of the shortest light path between the second light entry face and a light exit face provided for by the base part, the light source arrangement being configured for irradiating light into the third light entry face, and at least a fourth primary optical element with a fourth light entry face, wherein the fourth primary optical element comprises a fourth press-molded surface between the fourth light entry face and the basic part (see Taudt), wherein the distance between the third primary optical element and the forth primary optical element amounts to no more than 20% of the shortest light path between the third light entry face and a light exit face provided for by the base part, the light source arrangement being configured for irradiating light into the fourth light entry face (see fig. 2).  
Regarding claim 20, Plank teaches that the first press-molded surface is configured for total internal reflection between the first light entry face and the basic part, wherein the second press-molded surface configured for total internal reflection between the second light entry face and the basic part, wherein the third press-molded surface configured for total internal reflection between the third light entry face and the basic part, wherein the fourth press-molded surface configured for total internal reflection between the fourth light entry face and the basic part (4 lines 1-5).  
Regarding claim 24, Plank teaches a vehicle headlight comprising: 
monolithic primary optical array of inorganic glass, the primary optical array comprising: 
a first primary optical element with a first light entry face, 
a second primary optical element with a second light entry face, 
at least a third primary optical element with a third light entry face, and a basic part connecting the first primary optical element to the second primary optical element, the first primary optical element to the third primary optical element, the third primary optical element to the second primary optical element, 
wherein the first primary optical element transitions into the basic part such that light irradiated into the first light entry face exits from the basic part, wherein the second primary optical element transitions into the basic part such that light irradiated into the second light entry face exits from the basic part, wherein the third primary optical element transitions into the basic part such that light irradiated into the third light entry face exits from the basic part; 
a light source arrangement configured for irradiating light into the first light entry face, the second light entry face and the third light entry face; and 
a secondary lens for imaging light exiting the base part as a bright-dark boundary (see fig. 2).
Plank does not teach that the optical array is made of inorganic glass, and that the distance between the first primary optical element and the second primary optical element amounts to no more than 0.25 mm, wherein the first primary optical element comprises a first press-molded surface between the first light entry face and the basic part, wherein the second primary optical element comprises a second press-molded surface between the second light entry face and the basic part, wherein the third primary optical element comprises a third press-molded surface between the third light entry face and the basic part.
Taudt teaches that the optical array is made of inorganic glass (see col. 2 lines 1-8), wherein the first primary optical element comprises a first press-molded surface between the first light entry face and the basic part, wherein the second primary optical element comprises a second press-molded surface between the second light entry face and the basic part, wherein the third primary optical element comprises a third press-molded surface between the third light entry face and the basic part. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used inorganic glass as the material in Plank as inorganic glass is a commonly used material for lenses and light guides, particularly in automotive applications, as glass has an appropriate index of refraction for establishing TIR boundaries, has a long life, is easy to manufacture, and is very transparent for all visible light.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance between the primary optical elements to less than .25 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill would recognize that reducing the distance between the arms of Plank would result in a more homogenous light output by eliminating any dark portions between arms, would result in a higher overall luminance as more illuminated area overall can be established, and would result in a higher resolution.
  
Regarding claim 25, Plank teaches that the primary optical further comprising: at least a fourth primary optical element with a fourth light entry face, wherein the fourth primary optical element comprises a fourth press-molded surface between the fourth light entry face and the basic part, wherein the distance between the third primary optical element and the forth primary optical element amounts to no more than 0.25 mm, wherein the fourth primary optical element transitions into the basic part such that light irradiated into the fourth light entry face exits from the basic part, the light source arrangement being configured for irradiating light into the fourth light entry face.  
Regarding claim 26, Plank teaches that the first pressmolded surface configured for total internal reflection between the first light entry face and the basic part, wherein the second press molded surface configured for total internal reflection between the second light entry face and the basic part, wherein the third press molded surface configured for total internal reflection between the third light entry face and the basic part, wherein the fourth press molded surface configured for total internal reflection between the fourth light entry face and the basic part (see 4 lines 1-5).  
Claim(s) 15, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plank in view of Taudt, further in view of Dolson (U.S. 2009/0016074).
Regarding claim 15, Plank does not specifically teach that the light exit surface is a polished surface.  
	Dolson teaches a polished light exit surface (see p. 0029)
	It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a polished exit surface as taught by Dolson in the structure of Plank to reduce scattering and diffusing effects, resulting in a sharper luminance profile emitted.
Regarding claim 21, Plank does not specifically teach that the light exit surface is a polished surface.  
	Dolson teaches a polished light exit surface (see p. 0029)
	It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a polished exit surface as taught by Dolson in the structure of Plank to reduce scattering and diffusing effects, resulting in a sharper luminance profile emitted.
Regarding claim 27, Plank does not specifically teach that the light exit surface is a polished surface.  
	Dolson teaches a polished light exit surface (see p. 0029)
	It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a polished exit surface as taught by Dolson in the structure of Plank to reduce scattering and diffusing effects, resulting in a sharper luminance profile emitted.
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument that asserts that Plank and Taudt fail to provide any guidance that would support a theory of optimization of the distance between the optical elements, the Examiner respectfully disagrees. 
Most importantly, Taudt specifically teaches a range of less than .1 mm between the optical elements (see col. 5 lines 20-32). The Examiner has updated the rejection to reflect this. Additionally Taudt specifically teaches that reducing the distance between the optical elements is advantageous. 
Furthermore, Plank specifically teaches using different distances between the light source (and therefore the optical elements) to provide a more homogenous light distribution (see col. 2 lines 13-28). The use of small distances between the high beam row and the adjacent is smaller in the lateral regions to reduce inhomogeneities in such an area.  
The Examiner has provided multiple rationales for optimizing the distance between the optical elements as recited in the claims.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).
The Examiner finds that the distance between the optical elements is a well known, predictable result effective variable that is optimized across the art of pixel light sources and is result effective in determining the luminous flux, resolution, and eliminating shadowed areas between the light sources. The closer the optical elements are, the more light sources can be used in the same area, creating a higher luminous flux through the output portion. The more light sources used also result in a higher resolution, i.e. a less pixelized and more controllable output beam. Lastly, the smaller area between the optical elements leaves less portion of the input side of the lens occupied, resulting in less shadowed areas. 
Regarding Applicant’s additional argument that asserts that one would not use inorganic glass in the structure taught by Plank while choosing a distance between the primary optical elements to be less than .1 mm through routine experimentation as both Taudt and Plank do not provide guidance on how to modify both the distance and the material, the Examiner respectfully disagrees. 
The argument is moot on finding that Taudt specifically teaches both the distance and material used.
However, in the interest of compact prosecution, the Examiner finds that the prior art is not required to teach how to optimize the structures, only that it would be obvious to optimize the structures. If the Applicant has a novel way of forming lenses that can result in smaller distances between the optical elements than the prior art is capable of doing, or the prior art is incapable of forming the distances with the materials claimed, as Applicant is implying, then the Applicant must claim the manner of achieving such results, otherwise the claims are missing critical subject matter, see In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875